Order vacating examination of defendant Rudolph Blumenthal before trial reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The fact, if it be a fact, that plaintiff already has knowledge of the matters sought to be elicited by the examination of said defendant is no reason for refusing the examination. (Istok v. Senderling, 118 App. Div. 162; Terry v. Ross Heater & Mfg. Co., 180 id. 714; Pierce v. Morris, 192 id. 502; Richards v. Whiting, 127 id. 208.) Kelly, P. J., Young, Kapper, Lazansky and Hagarty," JJ., concur.